

117 S1379 IS: Combating Sexual Harassment in Science Act of 2021
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1379IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Blumenthal (for himself, Ms. Smith, Mr. Reed, Mr. Van Hollen, Ms. Klobuchar, Ms. Hirono, Mrs. Shaheen, Mr. Sanders, Mr. Wyden, Mr. Markey, Ms. Rosen, Mr. Brown, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for research to better understand the causes and consequences of sexual harassment affecting individuals in the scientific, technical, engineering, and mathematics workforce and to examine policies to reduce the prevalence and negative impact of such harassment, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Combating Sexual Harassment in Science Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Research grants.Sec. 5. Data collection.Sec. 6. Responsible conduct guide.Sec. 7. Interagency working group.Sec. 8. National academies assessment.Sec. 9. Government Accountability Office Study.2.FindingsCongress makes the following findings:(1)According to the report issued by the National Academies of Sciences, Engineering, and Medicine in 2018 entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine—(A)sexual harassment is pervasive in institutions of higher education;(B)the most common type of sexual harassment is gender harassment, which includes verbal and nonverbal behaviors that convey insulting, hostile, and degrading attitudes about members of one gender;(C)58 percent of employees in the academic workplace experience sexual harassment, the second highest rate when compared to the military, the private sector, and Federal, State, and local government;(D)women of color are more likely to experience sexual harassment and to feel unsafe at work than white women, white men, or men of color;(E)the training for each individual who has a doctor of philosophy in the science, technology, engineering, and mathematics fields is estimated to cost approximately $500,000; and(F)attrition of an individual so trained results in a loss of talent and money.(2)Sexual harassment undermines career advancement for women.(3)According to a 2017 study led by Dr. Kathryn Clancy at the University of Illinois, among astronomers and planetary scientists, 18 percent of women of color and 12 percent of white women skipped professional events because they did not feel safe attending.(4)Many women report leaving employment at institutions of higher education due to sexual harassment.(5)Research shows the majority of individuals do not formally report experiences of sexual harassment due to a justified fear of retaliation or other negative professional or personal consequences.(6)Reporting procedures with respect to such harassment are inconsistent among Federal science agencies and have varying degrees of accessibility.(7)There is not adequate communication among Federal science agencies and between such agencies and grant recipients regarding reports of sexual harassment, which has resulted in harassers receiving Federal funding after moving to a different institution.3.DefinitionsIn this Act:(1)AcademiesThe term Academies means the National Academies of Sciences, Engineering, and Medicine.(2)DirectorThe term Director means the Director of the National Science Foundation.(3)Federal science agencyThe term Federal science agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.(4)Grant personnelThe term grant personnel means principal investigators and co-principal investigators supported by a grant award under Federal law and their trainees.(5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(6)RecipientThe term recipient means an entity, usually a non-Federal entity, that receives a Federal award directly from a Federal awarding agency. The term recipient does not include entities that receive subgrants or individuals that are the beneficiaries of the award. (7)Sexual harassmentThe term sexual harassment means conduct that encompasses—(A)verbal and nonverbal behaviors that are severe and pervasive and convey, among other things, hostility, objectification, ridicule, exclusion, or second-class status about one’s sex (including sexual orientation, gender identity, gender presentation, or pregnancy status);(B)unwelcome sexual advances;(C)unwanted physical contact that is sexual in nature, including assault;(D)unwanted sexual attention, including sexual comments and propositions for sexual activity;(E)conditioning professional or educational benefits on sexual activity; and(F)retaliation for rejecting unwanted sexual attention.4.Research grants(a)In generalThe Director shall award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)—(1)to expand research efforts to better understand the factors contributing to, and consequences of, sexual harassment affecting individuals in the scientific, technical, engineering, and mathematics workforce, including students and trainees; and(2)to examine interventions to reduce the incidence and negative consequences of such harassment.(b)Use of fundsActivities funded by a grant under this section may include—(1)research on the sexual harassment experiences of individuals in underrepresented or vulnerable groups, including communities of color, disabled individuals, foreign nationals, sexual- and gender-minority individuals, and others;(2)development and assessment of policies, procedures, trainings, and interventions, with respect to sexual harassment, conflict management, and ways to foster respectful and inclusive climates;(3)research on approaches for remediating the negative impacts and outcomes of such harassment on individuals experiencing such harassment;(4)support for institutions of higher education or nonprofit organizations to develop, adapt, implement, and assess the impact of innovative, evidence-based strategies, policies, and approaches to policy implementation to prevent and address sexual harassment;(5)research on alternatives to the power dynamics and hierarchical and dependent relationships in academia that have been shown to create higher levels of risk for and lower levels of reporting of sexual harassment; and(6)establishing a center for the ongoing compilation, management, and analysis of organizational climate survey data.5.Data collectionNot later than 180 days after the date of enactment of this Act, the Director, through the National Center for Science and Engineering Statistics and with guidance from the Office of Management and Budget given their oversight of the Federal statistical agencies, shall convene a working group composed of representatives of Federal statistical agencies—(1)to develop questions on sexual harassment in science, technology, engineering, and mathematics departments to gather national data on the prevalence, nature, and implications of sexual harassment in institutions of higher education that builds on the work conducted by the National Center for Science and Engineering Statistics in response to recommendations from the Academies to develop questions on harassment; and(2)to include such questions as appropriate, with sufficient protections of the privacy of respondents, in relevant surveys conducted by the National Center for Science and Engineering Statistics and other relevant entities.6.Responsible conduct guide(a)In generalNot later than 180 days after the date of enactment of this Act, the Director shall enter into an agreement with the Academies to update the report entitled On Being a Scientist: A Guide to Responsible Conduct in Research issued by the Academies. The report, as so updated, shall include—(1)updated professional standards of conduct in research;(2)standards of treatment individuals can expect to receive under such updated standards of conduct;(3)evidence-based practices for fostering a climate intolerant of sexual harassment;(4)methods, including bystander intervention, for identifying and addressing incidents of sexual harassment;(5)professional standards for mentorship and teaching with an emphasis on power diffusion mechanisms and preventing sexual harassment; and(6)recommended vetting and hiring practices scientific research entities are urged to implement to increase diversity and eliminate serial harassers. (b)RecommendationsIn updating the report under subsection (a), the Academies shall take into account recommendations made in the report issued by the Academies in 2018 entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine and other relevant studies and evidence.(c)ReportNot later than 18 months after the effective date of the agreement under subsection (a), the Academies, as part of such agreement, shall submit to the Director and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the report referred to in such subsection, as updated pursuant to such subsection.7.Interagency working group(a)In generalThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish an interagency working group for the purpose of coordinating Federal science agency efforts to reduce the prevalence of sexual harassment involving grant personnel. The working group shall be chaired by the Director of the Office of Science and Technology Policy (or the Director’s designee) and shall include a representative from each Federal science agency with annual extramural research expenditures totaling over $1,000,000,000, representatives from the Department of Education, and a representative from the Equal Employment Opportunity Commission.(b)Responsibilities of working groupThe interagency working group established under subsection (a) shall coordinate Federal science agency efforts to implement the policy guidelines developed under subsection (c)(2).(c)Responsibilities of OSTPThe Director of the Office of Science and Technology Policy shall—(1)not later than 90 days after the date of the enactment of this Act, submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an inventory of Federal science agency policies, procedures, and resources dedicated to preventing and responding to reports of sexual harassment;(2)not later than 6 months after the date on which the inventory is submitted under paragraph (1)—(A)in consultation with outside stakeholders, develop a set of policy guidelines for Federal science agencies; and(B)submit a report to the committees referred to in paragraph (1) containing such guidelines;(3)encourage and monitor efforts of Federal science agencies to develop or maintain and implement policies based on the guidelines developed under paragraph (2);(4)not later than 1 year after the date on which the inventory under paragraph (1) is submitted, and every 5 years thereafter, the Director of the Office of Science and Technology Policy shall report to Congress on the implementation by Federal science agencies of the policy guidelines developed under paragraph (2); and(5)update such policy guidelines as needed.(d)Requirements(1)In GeneralIn developing policy guidelines under subsection (c)(2), the Director of the Office of Science and Technology Policy shall consider guidelines that require—(A)recipients to submit to the Federal science agency or agencies from which the recipients receive funding reports relating to—(i)findings or determinations of sexual harassment by or of grant personnel; and(ii)any decisions made to place grant personnel on administrative leave or impose any administrative action on grant personnel related to any sexual harassment investigation;(B)the updating, sharing, and archiving of reports of sexual harassment from recipients submitted under subparagraph (A) with relevant Federal science agencies by agency request; and(C)to the extent practicable, consistency among relevant Federal science agencies with regards to the policies and procedures for receiving reports submitted pursuant to subparagraph (A).(2)FERPAThe Director of the Office of Science and Technology Policy shall ensure that such guidelines and requirements are consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974).(e)ConsiderationsIn developing policy guidelines under subsection (c)(2), the Director of the Office of Science and Technology Policy shall consider protocols that—(1)require recipients that receive funds from Federal science agencies to periodically assess their organizational climate, which may include the use of climate surveys, focus groups, or exit interviews;(2)require recipients that receive funds from Federal science agencies to publish on a publicly available internet website the results of assessments conducted pursuant to paragraph (1), disaggregated by gender and, if possible, race, ethnicity, disability status, and sexual orientation;(3)require recipients that receive funds from Federal science agencies to make public on an annual basis the number of reports of sexual harassment at that institution or organization;(4)require recipients that receive funds from Federal science agencies to regularly assess and improve policies, procedures, and interventions to reduce the prevalence of and improve the reporting of sexual harassment;(5)require each entity applying for Federal assistance awards from a Federal science agency to have a code of conduct for maintaining a healthy and welcoming workplace for grant personnel posted on their public website;(6)require each recipient that receives funds from Federal science agencies to have in place mechanisms for the re-integration of individuals who have experienced sexual harassment; and(7)reward and incentivize recipients that receive funds from Federal science agencies that are working to create a climate intolerant of sexual harassment and that values and promotes diversity and inclusion. (f)Federal science agency implementationEach Federal science agency shall—(1)develop or maintain and implement policies with respect to sexual harassment that are consistent with policy guidelines under subsection (c)(2) and that protect the privacy of all parties involved in any report and investigation of sexual harassment, except to the extent necessary to carry out an investigation; and(2)broadly disseminate such policies to current and potential recipients of research grants awarded by such agency.(g)SunsetThe interagency working group established under subsection (a) shall terminate on the date that is 7 years after the date of the enactment of this Act.8.National academies assessmentNot later than 3 years after the date of enactment of this Act, the Director shall enter into an agreement with the Academies to undertake a study of the influence of sexual harassment in institutions of higher education on the career advancement of individuals in the scientific, engineering, technical, and mathematics workforce. The study shall assess— (1)the state of research on sexual harassment in such workforce;(2)whether research demonstrates a decrease in the prevalence of sexual harassment in such workforce;(3)the progress made with respect to implementing recommendations promulgated in the Academies consensus study report entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine; and(4)where to focus future efforts with respect to decreasing sexual harassment in such institutions.9.Government Accountability Office StudyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)complete a study that assesses the degree to which Federal science agencies have implemented the policy guidelines developed under section 7(c)(2) and the effectiveness of that implementation; and (2)submit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of such study, including recommendations on potential changes to practices and policies to improve those guidelines and that implementation. 